DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-11, in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the grounds that a serious burden would not be imposed on the examiner.  This is not found persuasive because the inventions share only some similar features. Although some of the features of the claimed inventions are similar, the conditional requirements of the two inventions prove a distinct difference between the imaging lens systems since the conditions, and the limitations coinciding with the conditions, are further limitations of the structural design of said systems. Since Inventions I and II are distinct, a different search strategy and search query is required; thus, imposing a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/01/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 04/02/2020 and 11/26/2021. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (USPG Pub No. 2017/0322394), hereinafter “Chou”, in view of Tsai (USPG Pub No. 2014/0133040).
Regarding claim 1, Chou discloses an imaging lens system (1000) (see Fig. 1A), having an optical axis, and the imaging lens system comprising: a lens barrel (1200), surrounding the optical axis and comprising: an object-side surface, wherein the object-side surface is substantially perpendicular to the optical axis (see Fig. 1A); an image-side surface, wherein the image-side surface is substantially perpendicular to the optical axis and is disposed opposite to the object-side surface (see Fig. 1A); an inner annular portion, wherein the inner annular portion is connected to the object-side surface and the image-side surface, and the inner annular portion has at least one inner parallel annular surface (see Fig. 1A); and an outer annular portion, wherein the outer annular portion is connected to the object-side surface and the image-side surface, the outer annular portion is located farther away from the optical axis than the inner annular portion, and the outer annular portion has a first outer annular surface (see Fig. 1A); and an imaging lens assembly (Paragraph 31), wherein the imaging lens assembly is disposed in the lens barrel (1200) and comprises: a plurality of imaging lens elements (see Fig. 1A), the one of the plurality of imaging lens elements has an outer edge in physical contact with the at least one inner parallel annular surface of the inner annular portion (see Fig. 1A); wherein the first outer annular surface, and the at least one inner parallel annular surface are respectively disposed in order from an object side to an image side (see Fig. 1A); and wherein the first outer annular surface is tapered off towards the object-side surface, an angle between the first outer annular surface and the optical axis is a, and the following condition is satisfied: 5 [deg.] ≤ α ≤ 65 [deg.] (see Fig. 1A – the tapered surface of the outer annular surface is illustrated to be at about 45 deg.). Chou discloses the claimed invention, but does not specify a plastic lens barrel, and at least three gate traces, wherein one of the plurality of imaging lens elements has an outer diameter larger than π2 millimeters, and π is pi. In the same field of endeavor, Tsai discloses a plastic lens barrel (100) (Paragraph 48), and at least three gate traces (140) (Paragraph 59), wherein one of the plurality of imaging lens elements has an outer diameter (Paragraph 53, Tables 1, 3, 5, 7, 9, 11, 13, 15, 17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chou with a plastic lens barrel, and at least three gate traces, wherein one of the plurality of imaging lens elements has an outer diameter of Tsai for the purpose of providing a compact imaging lens system (Paragraph 5) and improving the structural strength and uniformity of the lens barrel (Paragraphs 48-51). Chou and Tsai disclose the claimed invention except for wherein one of the plurality of imaging lens elements has an outer diameter larger than π2 millimeters, and π is pi. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chou and Tsai with wherein one of the plurality of imaging lens elements has an outer diameter larger than π2 millimeters, and π is pi for the purpose of providing a compact imaging les assembly with high resolution and image quality for the desired application (Paragraph 3 of Chou).
	Regarding claim 2, Chou and Tsai teach the lens system set forth above for claim 1, Tsai further discloses wherein the at least three gate traces (140) are axisymmetric to the optical axis (see Fig. 1C). It would have been obvious to one of ordinary skill to provide the lens system of Chou with the teachings of Tsai for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 3, Chou and Tsai teach the lens system set forth above for claim 2, Tsai further discloses wherein the outer annular portion has at least three planes, and the at least three gate traces (140) are respectively disposed on the at least three planes (see Fig. 1C). It would have been obvious to one of ordinary skill to provide the lens system of Chou with the teachings of Tsai for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 4, Chou further discloses wherein the angle between the first outer annular surface and the optical axis is a, and the following condition is satisfied: 15 [deg.] ≤ α ≤ 55 [deg.] (see Fig. 1A – the tapered surface of the outer annular surface is illustrated to be at about 45 deg.).
Regarding claim 5, Chou further discloses wherein a maximum outer diameter of the object-side surface is smaller than a maximum outer diameter of the image-side surface (see Fig. 1A).
Regarding claim 6, Chou discloses wherein the lens barrel (1200) is a non-threaded lens barrel (see Fig. 1A). Chou and Tsai teach the lens system set forth above for claim 1, Tsai further discloses plastic (Paragraph 48). It would have been obvious to one of ordinary skill to provide the lens system of Chou with the teachings of Tsai for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 7, Chou discloses wherein the lens barrel (1200) is made of black material (Paragraph 5). Chou and Tsai teach the lens system set forth above for claim 1, Tsai further discloses plastic by injection molding (Paragraphs 48, 49), and the at least one inner parallel annular surface of the inner annular portion of the plastic lens barrel has a diameter (see Fig. 10, Paragraphs 96, 97). It would have been obvious to one of ordinary skill to provide the lens system of Chou with the teachings of Tsai for at least the same reasons as those set forth above with respect to claim 1. Chou and Tsai disclose the claimed invention except for larger than π2 millimeters. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chou and Tsai with larger than π2 millimeters for the purpose of providing a compact imaging les assembly with high resolution and image quality for the desired application (Paragraph 3 of Chou).
Regarding claim 8, Chou further discloses wherein the at least one inner parallel annular surface and the one of the plurality of imaging lens elements are partially fitted with each other (see Fig. 1A).
Regarding claim 9, Chou and Tsai teach the lens system set forth above for claim 1, Tsai further discloses wherein a distance in parallel with the optical axis between the image-side surface and the object-side surface of the plastic lens barrel is Lb (Z) (see Fig. 1D). It would have been obvious to one of ordinary skill to provide the lens system of Chou with the teachings of Tsai for at least the same reasons as those set forth above with respect to claim 1. Chou and Tsai disclose the claimed invention except for and the following condition is satisfied: 5 [mm] < Lb < 15 [mm]. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chou and Tsai with and the following condition is satisfied: 5 [mm] < Lb < 15 [mm] for the purpose of providing a compact imaging les assembly with high resolution and image quality for the desired application (Paragraph 3 of Chou).
Regarding claim 10, Chou further discloses a camera module (Paragraphs 3, 82), comprising: the imaging lens system of claim 1 (Paragraphs 3, 82); and an image sensor disposed on an image surface of the imaging lens system (Paragraph 82).
Regarding claim 11, Chou further discloses an electronic device, comprising: the camera module of claim 10 (see Figs. 3-5).
Prior Art Citations
              Lin et al. (USPG Pub No. 2017/0131513) and Hirata et al. (USP No. 7,419,315) are each being cited herein to show a lens barrel that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/29/2022